                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:17-cv-50-FDW

CHRISTOPHER LEE MICHELSON,          )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                           ORDER
MARK GAGE, et al.,                  )
                                    )
            Defendants.             )
____________________________________)

        THIS MATTER is before the Court on Plaintiff’s pro se “Motion of Inquiry,” (Doc. No.

175), and Motion for Reconsideration, (Doc. No. 176).

        Plaintiff initiated this civil rights suit pursuant to 42 U.S.C. § 1983 pro se, but he is now

represented by counsel. See (Doc. No. 174). There is no right to “hybrid representation” in which

defendant is represented both by himself and by counsel. McKaskle v. Wiggins, 465 U.S. 168, 183

(1984); see Cain v. Peters, 972 F.2d 748, 750 (7th Cir.1992) (representation by counsel and self-

representation are mutually exclusive entitlements in light of McKaskle ). Counsel has not adopted

Plaintiff’s pro se filings, and therefore, they will be stricken.

        IT IS, THEREFORE, ORDERED that:

            Plaintiff’s pro se Motion of Inquiry, (Doc. No. 175), and Motion for Reconsideration,

            (Doc. No. 176), are STRICKEN as an unauthorized pro se filings.

                                                    Signed: November 18, 2019




                                                   1
